 

Case 1:05-cr-00698-GBD Document 499 Filed 04/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
Plaintiff,
-against- oe aes cape
ISAAC VALDEZ, 5 Crim, 698-14 (GBD)
Defendant.

GEORGE B. DANIELS, United States District Judge:
Defendant’s unopposed request for early and immediate termination of the remainder of his
supervised release is GRANTED.
Dated: April 21, 2020
New York, New York
SO ORDERED.

RG B. DANIELS
United States District Judge

 

 
